19-10971-smb              Doc 221 Filed 06/05/19 Entered 06/06/19 00:26:52                            Imaged
                                 Certificate of Notice Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               )
    In re:                                                     )        Chapter 11
                                                               )
    SIZMEK INC., et al.,1                                      )        Case No. 19-10971 (SMB)
                                                               )
                                       Debtors.                )        (Jointly Administered)
                                                               )

           ORDER TO SHOW CAUSE SCHEDULING HEARING ON SHORTENED
         NOTICE FOR DEBTORS’ MOTION FOR AN ORDER AUTHORIZING AND
         APPROVING A PRIVATE SALE OF THE DEBTOR SELLER’S PORTION OF
          THE ADSERVER BUSINESS FREE AND CLEAR OF ALL LIENS, CLAIMS,
         ENCUMBRANCES, AND OTHER INTERESTS, AND GRANTING RELATED
                                   RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, “Debtors”) for entry of an Order authorizing the private sale of the Debtor Seller’s

Purchased Assets free and clear of all liens, claims, encumbrances, and interests, and granting

related relief; and upon the Siddiqui Declaration and the FTI Declaration, and it appearing that

consideration of the Motion on an expedited basis is in the best interest of Debtors, their estates,

their creditors, their stakeholders, and other parties in interest; and after due deliberation thereon,

and sufficient cause appearing therefor, it is hereby

             ORDERED, ADJUDGED AND DECREED THAT:

             1.     The Motion shall be heard at the hearing scheduled for June 18, 2019, at 10:00

a.m. (Prevailing Eastern Time) (the “Hearing”) before the Honorable Stuart M. Bernstein at the




1
    Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
      Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106);
      and X Plus Two Solutions, LLC (4914). The location of Debtors’ service address for purposes of
      these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



US_139653030v1
19-10971-smb         Doc 221 Filed 06/05/19 Entered 06/06/19 00:26:52                   Imaged
                            Certificate of Notice Pg 2 of 5


United States Bankruptcy Court for the Southern District of New York, One Bowling Green, New

York, NY 10004, Courtroom 723.

        2.       Notice of the Hearing on the Motion shall be given by serving a copy of this Order

to Show Cause, and to the extent not previously served, the Motion, and the FTI Declaration, via

facsimile, email, or over-night delivery, on or before June 4th, 2019, on the Notice Parties set forth

in the Motion, which service shall constitute good and sufficient notice thereof.

        3.       Objections to the Motion, if any, must be made no later than June 14th, 2019, at

10:00 a.m. (Prevailing Eastern Time).

        4.       Debtors are authorized and empowered to take all actions necessary to implement

the relief granted in this Order to Show Cause.



 Dated: June 3rd, 2019                                 /s/ STUART M. BERNSTEIN
 New York, New York                               THE HONORABLE STUART M. BERNSTEIN
                                                  UNITED STATES BANKRUPTCY JUDGE




US_139653030v1
           19-10971-smb        Doc 221 Filed 06/05/19 Entered 06/06/19 00:26:52                  Imaged
                                      Certificate of Notice Pg 3 of 5
                                       United States Bankruptcy Court
                                       Southern District of New York
In re:                                                                                  Case No. 19-10971-smb
Sizmek Inc.                                                                             Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0208-1           User:                        Page 1 of 3                   Date Rcvd: Jun 03, 2019
                               Form ID: pdf001              Total Noticed: 45


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 05, 2019.
db             +Sizmek Inc.,    401 Park Avenue South, 5th Floor,     New York, NY 10016-8808
aty            +Garic, Inc.,    Foster & Wolkind, P.C.,     80 Fifth Avenue, Suite 1401,     New York, NY 10011,
                 UNITES STATES 10011-8097
aty            +Ira Greene,    Locke Lord LLP,    200 Vesey Street,    New York, NY 10281-1006
cr             +401 Park Avenue South Associates LLC,      c/o Stempel Bennett Claman & Hochberg, P,
                 675 Third Avenue,    31st Floor,    New York, NY 10017-5721
cr             +AppNexus, Inc.,    c/o Brian J. Lohan,     Arnold & Porter Kaye Scholer LLP,     70 W Madison St,
                 Suite 4200,    Chicago, IL 60602-4230
cr             +BidSwitch Inc.,    625 Broadway,    10th Floor,    New York, NY 10012-2639
cr             +Clear Channel Outdoor, Inc.,     Attn.: Travis Powers, Esq.,     One Newark Center,    10th Floor,
                 Newark, NJ 07102,     UNITED STATES 07102-5237
cr              Dell Financial Services L.L.C.,     c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. Mopac Expressway,     Suite 320,    Austin, TX 78746
intp           +Hewlett-Packard Financial Services Inc.,      Jill B. Bienstock, Esq.,    Cole Schotz,
                 1325 Avenue of the Americas, 19th Fl,      New York, NY 10019-6079
cr             +Index Exchange, Inc.,    140 Pearl Street,     Suite 100,    Buffalo, NY 14202-4014
cr             +Mark Grether,    Davidoff Hutcher & Citron LLP,     605 Third Avenue,    New York, NY 10158-3499
cr             +Oracle America, Inc.,    Buchalter, a Professional Corporation,      c/o Shawn M. Christianson,
                 55 2nd St. 17th Fl.,    San Francisco, Ca 94105-3493
unk            +Stretto,    UpShot Services dba JND Corporate Restru,      8269 E 23rd Ave,    Suite 275,
                 Suite 275,    Denver, CO 80238-3597
cna            +Stretto Claims Agent,    8269 E. 23rd Avenue,     Suite 275,    www.stretto.com,
                 Denver, CO 80238-3597
cr              Texas Workforce Commission,     Courtney J. Hull,    c/o Sherri K. Simpson, Paralegal,
                 P.O. Box 12948,    Austin, TX 78711-2548
cr             +c/o Kay D. Brock Travis County,     P.O. Box 1748,    Austin, TX 78767-1748
7536820        +ADVENT SYSTEMS, INC.,    435 W FULLERTON,     ELMHURST, IL 60126-1404
7507754        +ARNOLD & PORTER KAYE SCHOLER LLP,     Attorneys for AppNexus, Inc.,     One AT&T Way, Room 3A115,
                 Bedminster, New Jersey 07921-2693
7507745        +ARNOLD & PORTER KAYE SCHOLER LLP,     Attorneys for AppNexus, Inc.,
                 70 West Madison Street, Suite 4200,      Chicago, Illinois 60602-4230
7527840        +Bailey & Ehrenberg PLLC,    Attorneys for Bidswitch, Inc.,      1747 Pennsylvania Avenue. N.W.,
                 Suite 204,    Washington. D.C. 20006-4641
7512590        +Ballard Spahr LLP,    Attorneys for FreeWheel Media, Inc.,      919 N. Market Street, 11th Floor,
                 Wilmington, DE 19801-3062
7510474        +Buchalter, a Professional Corporation,      Attorneys for Oracle America, Inc.,
                 55 2nd St., 17th Fl.,    San Francisco, CA 94105-3493
7516630        +COOLEY LLP,    Attorneys for the Official Committee,      of Unsecured Creditors,    55 Hudson Yards,
                 New York, NY 10001-2163
7533397         Courtney J. Hull,    Asst. Attorney Gen.,     Texas Workforce Commission,     P.O. Box 12548,
                 Austin, TX 78711-2548
7515394        +DRINKER BIDDLE & REATH LLP,     600 Campus Drive,    Florham Park, New Jersey 07932-1047,
                 Robert K. Malone, Esq. 07932-1096
7512080         DRINKER BIDDLE & REATH LLP,     Attorneys for Citigroup Inc.,
                 1177 Avenue of the Americas, 41st Floor,      New York, New York 10036-2714
7507234        +Davidoff Hutcher & Citron LLP,     Attorneys for Mark Grether,     605 Third Avenue,
                 New York, NY 10158-3499
7506787        +Foster & Wolkind, P.C.,    80 Fifth Avenue, Suite 1401,      New York, NY 10011-8097
7506784        +Foster & Wolkind, P.C.,    Attorneys for Garic, Inc.,      80 Fifth Avenue, Suite 1401,
                 New York, NY 10011-8002
7526107        +Fulton County Tax Commissioner,     141 Pryor St Ste 1106,     Atlanta, GA 30303-3446
7540172        +Informatica LLC,    c/o Montee Law Firm, APC,     1250-I Newell Ave., Suite 149,
                 Walnut Creek, CA 94596-5305
7526189        +K&L Gates LLP,    Attorneys for Clear Channel,     Outdoor, Inc.,    One Newark Center, 10th Floor,
                 Newark, NJ 07102-5237
7518313        +KIRBY AISNER & CURLEY LLP,     Attorneys for OpenX Technologies Inc.,     700 Post Road, Suite 237,
                 Scarsdale, New York 10583-5013
7513119        +KLEE, TUCHIN, BOGDANOFF & STERN LLP,      Attorneys for Cerberus Business,     Finance, LLC,
                 1999 Avenue of the Stars, 39th Floor,      Los Angeles, CA 90067-6049
7521024        +Kay D. Brock,    Assistant County Attorney,     Attorney for Travis County,     P.O. Box 1748,
                 Austin, TX 78767-1748
7508806         LOCKE LORD LLP,    Brookfield Place, 200 Vesey Street,      20th Floor,   New York, NY 10281-2101
7513126        +MURPHY & KING, P.C.,    Attorneys for 2121 Park,     Place Fee Owner CA, LLC,
                 150 E. 58th Street, 22nd Floor,     New York, NY 10155-0002
7529783         PACHULSKI STANG ZIEHL & JONES LLP,     Attorneys for NFS Leasing, Inc.,
                 c/o Richard E. Mikels, Esq.,     780 Third Avenue, 34th Floor,     New York, New York 10017-2024
7513599        +SAUL EWING ARNSTEIN & LEHR LLP,     Attorneys for Equinix, Inc.,
                 1201 N. Market Street , Suite 2300,      P.O. Box 1266,    Wilmington, DE 19899-1266
7508798        +Stempel Bennett Claman & Hochberg, P,      Attorneys for 401 Park Avenue South,     Associates LLC,
                 675 Third Avenue, 31st Floor,     New York, New York 10017-5721
7535850         Streusand, Landon, Ozburn & Lemmon, LLP,      Attorneys for Dell Financial,     Services L.L.C.,
                 1801 S. MoPac Expressway, Suite 320,      Austin, Texas 78746
7511153        +TROUTMAN SANDERS LLP,    Attorneys for PubMatic Inc.,      875 Third Avenue,
                 New York, NY 10022-7254
              19-10971-smb            Doc 221 Filed 06/05/19 Entered 06/06/19 00:26:52                               Imaged
                                             Certificate of Notice Pg 4 of 5


District/off: 0208-1                  User:                              Page 2 of 3                          Date Rcvd: Jun 03, 2019
                                      Form ID: pdf001                    Total Noticed: 45


7526209              +White and Williams LLP,        Attorneys for Google LLC,          7 Times Square, Suite 2900,
                       New York, NY 10036-6516

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
unk            +E-mail/Text: mrdiscen@discover.com Jun 03 2019 20:03:54     DFS Services, LLC,
                 2500 Lake Cook Road,   Riverwoods, IL 60015-3851
7515514        +E-mail/Text: jthoman@hodgsonruss.com Jun 03 2019 20:04:09     HODGSON RUSS LLP,
                 Attorneys for Index Exchange, Inc.,   140 Pearl Street,   Suite 100,
                 Buffalo, New York 14202-4014
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                2121 Park Place Fee Owner CA, LLC
cr                Cerberus Business Finance, LLC
cr                Citigroup Inc.
cr                Citigroup Technologies Inc.
unk               Cooley LLP,    55 Hudson Yards,   New York
cr                Equinix, Inc.
intp              FreeWheel Media, Inc.
cr                Getty Images (US), Inc.
cr                Google LLC
cr                Internap Corporation
unk               Kyle R. Hosmer
intp              NFS Leasing, Inc.
crcm              Official Committee Of Unsecured Creditors,    Cooley LLP,    55 Hudson Yards,    New York
cr                OpenX Technologies Inc.
fa                Provence, Inc.,    Cooley LLP,   55 Hudson Yards,   New York
fa                Province, Inc.,    Cooley LLP,   55 Hudson Yards,   New York
cr                PubMatic, Inc.
unk               Publicis Media, Inc.
unk               Starcom MediaVest Group, Inc.
unk               Starcom Worldwide, Inc.
intp              Zeta Global Holdings Corp.
cr*              +Informatica LLC,    c/o Montee Law Firm, APC,   1250-I Newell Ave., Suite 149,
                   Walnut Creek, CA 94596-5305
                                                                                                TOTALS: 21, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 3, 2019 at the address(es) listed below:
              Amish R. Doshi    on behalf of Creditor    Oracle America, Inc. amish@doshilegal.com
              Brian J. Lohan    on behalf of Creditor    AppNexus, Inc. brian.lohan@arnoldporter.com,
               brian.lohan@arnoldporter.com;edocketscalendaring@arnoldporter.com
              Casey B. Howard    on behalf of Unknown    Publicis Media, Inc. choward@lockelord.com
              Courtney J Hull    on behalf of Creditor    Texas Workforce Commission bk-chull@oag.texas.gov,
               sherri.simpson@oag.texas.gov
              Dale E. Barney    on behalf of Creditor    Internap Corporation dbarney@gibbonslaw.com
              David Fidler    on behalf of Creditor    Cerberus Business Finance, LLC dfidler@ktbslaw.com
              David H. Wander    on behalf of Creditor Mark Grether dhw@dhclegal.com
              Edmond P. O’Brien    on behalf of Creditor    401 Park Avenue South Associates LLC
               eobrien@sbchlaw.com
              Erica Feynman Aisner    on behalf of Creditor    OpenX Technologies Inc. eaisner@kacllp.com,
               bleonardo@kacllp.com;5730@notices.nextchapterbk.com
              Garry M. Graber    on behalf of Creditor    Index Exchange, Inc. ggraber@hodgsonruss.com,
               swells@hodgsonruss.com;mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com
              Gary F. Eisenberg    on behalf of Creditor    Getty Images (US), Inc. geisenberg@perkinscoie.com,
               docketnyc@perkinscoie.com;gary-eisenberg-4193@ecf.pacerpro.com;new-york-docketing-1150@ecf.pacerp
               ro.com;nvargas@perkinscoie.com
              Ira S. Greene   on behalf of Attorney Ira Greene ira.greene@lockelord.com
           19-10971-smb       Doc 221 Filed 06/05/19 Entered 06/06/19 00:26:52                Imaged
                                     Certificate of Notice Pg 5 of 5


District/off: 0208-1          User:                        Page 3 of 3                  Date Rcvd: Jun 03, 2019
                              Form ID: pdf001              Total Noticed: 45


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              James Christopher Vandermark    on behalf of Creditor    Google LLC vandermarkj@whiteandwilliams.com
              Jamila J. Willis    on behalf of Interested Party    Zeta Global Holdings Corp.
               jamila.willis@dlapiper.com, carolyn.fox@dlapiper.com
              Jill B. Bienstock    on behalf of Interested Party    Hewlett-Packard Financial Services Inc.
               jbienstock@coleschotz.com, fpisano@coleschotz.com
              Jon Travis Powers    on behalf of Creditor    Clear Channel Outdoor, Inc. travis.powers@klgates.com
              Justin R Bernbrock    on behalf of Debtor    Sizmek Inc. justin.bernbrock@kirkland.com,
               Christopher.kochman@kirkland.com;ameneh.bordi@kirkland.com
              Kay Diebel Brock    on behalf of Creditor c/o Kay D. Brock Travis County bkecf@co.travis.tx.us
              Kermit A Rosenberg    on behalf of Creditor    BidSwitch Inc. krosenberg@becounsel.com
              Kevin P. Montee    on behalf of Creditor    Informatica LLC kmontee@monteefirm.com,
               kmontee@monteefirm.com
              Louis A. Curcio    on behalf of Creditor    PubMatic, Inc. louis.curcio@troutmansanders.com,
               Alissa.piccione@troutman.com;john.murphy@troutman.com;Andrew.buck@troutman.com
              Lucian Murley     on behalf of Creditor    Equinix, Inc. luke.murley@saul.com,
               robyn.warren@saul.com
              Matthew G. Summers    on behalf of Interested Party    FreeWheel Media, Inc.
               summersm@ballardspahr.com, lanoc@ballardspahr.com
              Paul R. Niehaus    on behalf of Creditor    2121 Park Place Fee Owner CA, LLC
               paul.niehaus@kirschniehaus.com
              Peter B. Foster    on behalf of Attorney    Garic, Inc. pfoster@foster-wolkind.com
              Richard E Mikels    on behalf of Interested Party    NFS Leasing, Inc. rmikels@pszjlaw.com
              Robert K. Malone    on behalf of Creditor    Citigroup Inc. robert.malone@dbr.com
              Sabrina L. Streusand    on behalf of Creditor    Dell Financial Services L.L.C.
               streusand@slollp.com, prentice@slollp.com
              Seth Van Aalten     on behalf of Creditor Committee    Official Committee Of Unsecured Creditors
               svanaalten@cooley.com, efiling-notice@ecf.pacerpro.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
              Stephen Hessler     on behalf of Debtor    Point Roll, Inc. carrie.oppenheim@kirkland.com
              Steven J. Reisman    on behalf of Debtor    Sizmek Inc. sreisman@katten.com,
               nyc.bknotices@kattenlaw.com
              United States Trustee    USTPRegion02.NYECF@USDOJ.GOV
              Whitman L. Holt    on behalf of Creditor    Cerberus Business Finance, LLC wholt@ktbslaw.com
                                                                                              TOTAL: 34
